ORDER

PER CURIAM:
Kevin Evans was convicted of the class B felony of robbery in the second degree in violation of § 569.030, RSMo 1994, and sentenced as a prior and persistent offender to a term of twelve years imprisonment. He now appeals, claiming that the trial court committed plain error by overruling his motion to suppress the pretrial and in-court identifications that implicated him in the robbery. Mr. Evans also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief, claiming ineffective assistance of counsel in that his trial counsel failed to call a medical expert as a witness and failed to impeach the key prosecution witness with her testimony at the preliminary hearing.
The judgments of the trial court and the motion court are affirmed. Rules 30.25(b) and 84.16(b).